          Case 2:19-cv-00078-NBF Document 1 Filed 01/24/19 Page 1 of 4


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CARPENTERS COMBINED FUNDS, INC.,                     )
by James R. Klein, Administrator,                    )
                                                     )
                       Plaintiff,                    )
                                                     )
               v.                                    ) Civil Action No.
                                                     )
SAMYA COMPANY, LLC,                                  )
                                                     )
                       Defendant.                    )

                                           COMPLAINT

               1.      Jurisdiction of this action arises under §502 and §515 of the Employee

Retirement Income Security Act of 1974, as amended ("ERISA"), 29 U.S.C. §1132 and §1145,

§404(b) 29 U.S.C. §1104, §406 29 U.S.C. §1106, §409 29 U.S.C. §1109, and also under §301

of the Labor-Management Relations Act of 1947 ("LMRA"), 29 U.S.C. §185, in that Plaintiff is

aggrieved by Defendant Contractor's failure to pay fringe benefit contributions and wage

deductions in violation of a certain labor agreement entered into with the Keystone+ Mountain+

Lakes Regional Council of Carpenters and its affiliated local unions (hereinafter "Carpenters'

Union"), an employee organization.

               2.      Plaintiff Carpenters Combined Funds, Inc. ("Funds") is a Pennsylvania

non-profit corporation that maintains its principal place of business at 650 Ridge Road,

Pittsburgh, Pennsylvania 15205.

               3.      Plaintiff administers various fringe benefit funds and acts as a collection

agent for such funds as well as certain employer associations and unions. James R. Klein is

the Administrator of such Funds.

               4.      The trustees of such funds, which are employee fringe benefit plans

established and maintained within the meaning of ERISA, have designated Plaintiff as their

agent for the collection of contributions payable to such funds on behalf of their trustees, par-

ticipants, and beneficiaries.
          Case 2:19-cv-00078-NBF Document 1 Filed 01/24/19 Page 2 of 4


               5.      Defendant Samya Company, LLC ("Contractor") is engaged in the

construction business and maintains its principal place of business at P.O. Box 179, Mount

Braddock, Pennsylvania 15465.

               6.      Defendant Contractor has entered into a labor agreement ("Agreement")

with the Carpenters' Union pursuant to which such Defendant was obligated to submit certain

monthly payments to Plaintiff for pension, medical, annuity/savings, apprenticeship and dues for

the benefit of employees covered under such Agreement.

               7.      In violation of such Agreement, Defendant Contractor has failed to make

timely payments of principal contributions and wage deductions to Plaintiff for the period of

October and November 2018, which has resulted in an estimated principal deficiency of

$134,070.06. Employer is obligated to submit to the Funds its December 2018 reports with

payments by January 30, 2019 and all future reports with payment by the 30th of the month

following the month in which the work is performed. Plaintiff Funds estimate that each such

monthly report will total at least $67,000.00. In addition, interest through January 23, 2019 is

due of $11,978.88 and contractual/liquidated damages are due Plaintiff of $59,120.25, for a

total deficiency of $205,169.19. Interest will continue to accrue after January 23, 2019 at the

rate of $55.10 per day.

               8.      Plaintiff also claims any additional amounts that may be shown to be due

as a result of any audits performed by Plaintiff or remittance reports submitted by Defendant

Contractor to the Plaintiff until the termination of this case. If employer submits future late

reports and/or payments or it is determined by the Funds that additional amounts are owed by

Contractor to the Funds, interest will be assessed on the principal amount thereof at 1 ¼% per

month and liquidated/contractual damages at ten (10%) percent times the principal amount

owed by Defendant. In the alternative, Plaintiff reserves the right to assert a claim for such

additional amounts due in a subsequent legal action.
          Case 2:19-cv-00078-NBF Document 1 Filed 01/24/19 Page 3 of 4


               9.      Plaintiff has demanded payment of these amounts, but Defendant

Contractor has neglected and continues to neglect to pay such amounts.

               10.     Pursuant to ERISA, defendant Contractor is also obligated to Plaintiff to

pay Plaintiff's reasonable attorneys' fees equal to twenty percent (20%) of the total delinquency,

but not less than Eight Hundred Fifty Dollars ($850.00). Such fees and expenses total

$41,033.84 through January 23, 2019. Plaintiff also claims attorneys' fees on any additional

amounts shown to be due to Plaintiff until termination of this case. In the alternative, the

amount of such fees may be determined by the Court.

               11.     Defendant Contractor's failure to pay such delinquencies has caused

such trust funds to suffer loss of investment income, to incur additional administrative

expenses, and has resulted in less monies being available to provide pension, medical, and

other fringe benefits to covered workers and their families.

               12.     Plaintiff is without an adequate remedy at law and will suffer immediate,

continuing and irreparable injury and damage unless Defendant Contractor is ordered to specifi-

cally perform under the federal statutes and labor agreement and is restrained from continuing

to refuse to perform as thereunder required.

               WHEREFORE, Plaintiff demands the following relief against said Defendant

Contractor:

               (a) A preliminary and/or permanent injunction enjoining Defendant Contractor

from violating the terms of such agreements and directing Defendant Contractor to make

immediate payment of all monies past due and timely payments of all monies to become due to

Plaintiff pursuant to such agreements, and enjoining Defendant Contractor from disposing of

assets; and

               (b) For Defendant Contractor to be required to file complete and accurate

remittance reports with Plaintiff covering all aspects of such Defendant's business operations

from October 2018 through the present; and
            Case 2:19-cv-00078-NBF Document 1 Filed 01/24/19 Page 4 of 4


                  (c) For Defendant Contractor to present for audit, inspection and/or copying all

payroll, unemployment compensation, tax and other records pertaining to hours worked by such

Defendant Contractor's covered employees for the last three years to enable Plaintiff to verify

the accuracy of the amounts paid and/or due and owing by Defendant to the Plaintiff; and

                  (d) For a money judgment in favor of Plaintiff and against Defendant Contractor

in the sum of $246,203.03, plus such additional amounts shown to be owed to Plaintiff until

termination of this case, plus contractual/liquidated damages, attorneys' fees of 20% of total

amount due, and costs of suit; and

                  (e) For the Court to retain jurisdiction of the case pending compliance with its

orders; and

                  (f) For such other and further relief as the Court may deem just.

                                                TUCKER ARENSBERG, P.C.


                                                s/ Jeffrey J. Leech
                                                Jeffrey J. Leech
                                                PA I.D. #19814
                                                Neil J. Gregorio
                                                PA I.D. #90859

                                                1500 One PPG Place
                                                Pittsburgh, PA 15222
                                                (412) 566-1212

                                                Attorneys for Plaintiff,
                                                Carpenters Combined Funds, Inc.

Lit-5060598.1:010342-182518
